Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Abstract has been amended to be incorporated on a single page.
						Abstract
A technique comprising: producing an unencapsulated stack of layers defining one or more electronic devices including an organic semiconductor element; and then subjecting the unencapsulated stack of layers to a water removal treatment in a vacuum oven in the presence of an external water adsorbent; wherein the water removal treatment comprises heating the unencapsulated stack of layers in the vacuum oven for a time period longer than a control time period at which a spike in oven pressure attributable to the release of water from the stack of layers would occur with heating under the same treatment conditions but without the water absorbing material.

ALLOWANCE
Claims 1, 6 & 7 are allowed.
Claims 2 - 5, 8 – 10 & 15 – 16 are allowed by virtue of dependency on claims 1, 6 and 7.
The following is an examiner’s statement of reasons for allowance: Closet prior at Kamatani et al (US 2003/0189216, hereinafter Kamatani) does not disclose or render obvious the claims limitations of claims 1, 6 & 7. Specifically, Kamatani discloses how moisture/water causes degradation of a device a propose a dry nitrogen flow after being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816